


Exhibit 10.9

CASS INFORMATION SYSTEMS, INC.
AMENDED AND RESTATED
OMNIBUS STOCK AND PERFORMANCE COMPENSATION PLAN
RESTRICTED STOCK AWARD AGREEMENT

Participant Name: 

 

Date of Grant:   

Number of Restricted Shares/Units subject to this Award:   

We are pleased to inform you that, as an employee of Cass Information Systems,
Inc. (“Cass” or “the Company”) or one of its Subsidiaries, you are granted an
Award of Time Based Restricted Stock Units (RSUs) and Performance-Based
Restricted Shares (“Performance Shares”) under the Cass Information Systems,
Inc. Amended and Restated Omnibus Stock and Performance Compensation Plan (the
“Plan”). Each RSU or Performance Share under this Award is equivalent to one
share of Cass common stock (“Stock”), $0.50 par value per share. This Award
Agreement is subject to your acceptance as provided in Section 1 below and the
terms and conditions that follow in this Award Agreement.

The date of the Award evidenced by this Award Agreement (the “Date of Grant”) is
set forth above.

The terms and conditions of this Award Agreement, including non-standard
provisions permitted by the Plan, are set forth below.

1.       Acceptance of Award. This Award Agreement is to be accepted by signing
your name on the signature page of this Award Agreement and causing them to be
delivered to the Secretary of Cass, 12444 Powerscourt Drive, Suite 550, St.
Louis, MO 63131, before 4:30 p.m. Central time on the 30th day after the Date of
Grant. If the Secretary does not receive your properly signed copy of this Award
Agreement before the time and date specified in the previous sentence, then,
despite anything else provided in this Agreement, this Award will be void as if
it was never awarded to you and will be of no effect. Your signing and timely
delivering the copies of this Award Agreement will evidence your acceptance on
the terms and conditions stated in this Award Agreement.   2. Vesting and
Forfeiture of Restricted Stock   a.       Vesting of Time-Based RSUs. With
respect to forty percent (40%) of your Award covering ______ RSUs will vest and
become immediately transferrable on __________ (“Vesting Date”) which is three
years from the date of grant (“Restriction Period”), if you remain employed
through the Vesting Date, the Restriction Period will lapse with respect to
applicable Time-Based RSUs and Cass shall deliver the equivalent number of
shares of Stock to you effective three years from the date of grant. Cass shall
deliver the Stock to you as explained in Section 3 of this Award Agreement.   b.
Vesting of Performance-Based Restricted Shares. With respect to sixty percent
(60%) of your Award covering ____ Performance Shares will vest and immediately
become transferrable on _______,____ (“Vesting Date”) in an amount, if any,
based on the achievement of the performance goals set forth in Section
2.b.(i)-(iv) below. Any Performance Shares which do not become vested because of
the failure to achieve these performance goals for the Performance Period shall
be forfeited.


--------------------------------------------------------------------------------






                  i.       The percentage of Performance Shares shall vest based
on achievement of earnings per share (“EPS”) and return on equity (“ROE”) goals
over the Performance Period described below, as indicated in the table below.
Each factor will be weighted 50% in determining the total percentage of Shares
earned.


                  Performance Period:       Beginning       January 1, 2017  
Ending December 31, 2019   50% 100%       150%   Threshold Target Maximum
Earnings per Share (EPS) $X.XX $X.XX $X.XX Return on Equity (ROE) XX% XX% XX%


                  ii.       The percentage earned related to EPS goals shall be
determined based on the cumulative EPS for the 3 year Performance Period. 100%
will be earned if the Company achieves target performance, 50% shall be earned
if the Company achieves threshold performance and a maximum of 150% of the
Performance Shares shall be earned if the Company achieves maximum or better
performance. Performance that falls between threshold and target or target and
maximum performance shall be interpolated between the respective percentages.
Any performance that falls below threshold will result in 0% earned attributable
to EPS performance.   iii. The percentage earned related to ROE goals shall be
based on the average ROE measured by calculating the average of each of the
calendar year’s annual average ROE calculations over the 3 year Performance
Period. 100% will be earned if the Company achieves target performance, 50%
shall be earned if the Company achieves threshold performance and a maximum of
150% of the Performance Shares will be earned if the Company achieves maximum or
better performance. Performance that falls between threshold and target or
target and maximum performance shall be interpolated between the respective
percentages. Any performance that falls below threshold will result in 0% earned
attributable to ROE performance.   iv. A weighting of 50% will be applied to
each of the percentages earned related to EPS and ROE performance to determine
the total percentage earned. The number of Performance Shares earned will then
be determined by taking the number of Performance Shares awarded, stated in
Section 2.b., multiplied by the total percentage earned. Any resulting partial
shares will be rounded to the nearest whole share.

2

--------------------------------------------------------------------------------




                  v.       EPS and average ROE shall be determined based on
generally accepted accounting principles (“GAAP”) and may be adjusted for
extraordinary items as determined by the Company’s Board of Directors.
Extraordinary items shall mean extraordinary, unusual and/or non-recurring
items, including but not limited to: restructuring or restructuring-related
charges, gains or losses attributable to the disposition of a business or major
asset, resolution and/or settlement of litigation and other legal proceedings or
any other such income or expense related item that the Board of Directors has
determined to be of an unusual or extraordinary nature.   vi. Unless previously
forfeited or transferred on account of your death, Total Disability or a Change
in Control, the Restriction Period will lapse with respect to the applicable
Performance Shares earned, as described in Sections 2.b (i) – (v), and Cass
shall deliver the shares of Stock to you effective on the Vesting Date which is
three years from the date of grant, subject to approval and certification of
performance results by the Board of Directors. In the event delays are
experienced in certifying the performance results, beyond the Vesting Date, once
such results are in fact certified, vesting shall occur retroactively back to
the Vesting Date. Cass shall deliver the shares of Stock to you as described in
Section 3 of this Award Agreement.


3.         Issuance of Restricted Shares


         a.       Time-Based RSUs shall mean a nonvoting unit of measurement
which is deemed for bookkeeping purposes to be equivalent to one outstanding
share of Cass common stock, $0.50 par value per share, solely for purposes of
the Plan or this Award Agreement. The RSUs shall be used solely as a device for
the determination of the payment to eventually be made to the recipient if such
RSUs vest pursuant to this Award Agreement. The RSUs shall not be treated as
property or as a trust of any kind. RSUs shall be a bookkeeping entry subject to
the restrictions of this Award Agreement until such time the RSUs have vested,
as explained in Section 2(a) or vest as a result of your death, Total Disability
or a Change in Control, as explained in Section 4.a.   b. Performance-Based
Restricted Shares shall not be issued until such time the Performance Period has
ended and the Board of Directors have certified the performance results and
approved the issuance of Stock on account of the vesting of Performance Shares
earned, as described in Section 2.b (2.b.i) – (2.b.v). As soon as practicable
following the certification of results, lapse of restrictions and subsequent
vesting of Performance Shares, Cass shall provide instructions to the depository
institution (or other institution specified by Cass) to issue to recipient
shares of Stock earned in book entry form without restriction. The delivery of
shares of Stock in the event of a Death, Total Disability or a Change of Control
is set forth in Section 4.b. below.

3

--------------------------------------------------------------------------------




4.         Effect of Death, Total Disability or Change of Control.   a.      
Time-Based RSUs. If you die while in the employment or service of Cass or its
Subsidiaries, the Restriction Period will lapse with respect to all outstanding
Time-Based RSUs and Cass shall deliver the shares of Stock subject to this Award
Agreement to your Designated Beneficiary or as provided in Section 6.e. if a
Beneficiary has not been designated, has died or cannot be located.
Subsequently, such RSUs shall not be subject to forfeiture after your death. If
you become Totally Disabled or a Change of Control occurs, that results in
termination of service, while you are employed by or in the service of Cass or
its Subsidiaries, the Restriction Period will lapse with respect to all
outstanding Time-Based RSUs and Cass shall deliver the shares of Stock subject
to this Award Agreement to you. Subsequently, such RSUs shall not be subject to
forfeiture after the occurrence of your Total Disability or a Change of Control
occurs that results in termination of service and such Stock shall be delivered
in the same manner as provided in this Section 2.   b. Performance-Based
Restricted Shares. If you die or become Totally Disabled while in the employment
or service of Cass or its Subsidiaries, all outstanding Performance Shares shall
vest in accordance with the normal terms of this Award Agreement as described in
Section 2.b. In the case of your death Cass shall deliver the stock related to
Performance Shares that have vested to your Designated Beneficiary or as
provided in Section 6.e. if a Beneficiary has not been designated, has died or
cannot be located. If a Change in Control occurs, that results in termination of
employment, during the Performance Period all outstanding Performance Shares
will immediately vest and restrictions shall lapse at the Target Performance
level and Cass shall deliver the shares of Stock to the recipient as explained
in Section 3.b. as if the Restriction Period has ended.


5.       Termination of Employment. If your employment or service with Cass or
any of its Subsidiaries terminates, as described in Section 7, prior to the
Vesting Date of RSUs or Performance Shares in accordance with Section 2 other
than by reason of your death, Total Disability, after a Change of Control or
Normal Retirement, as described in Section 9, you shall forfeit all such RSUs
and Performance Shares.   6. Restrictions. In association with the other terms
of this Award Agreement and in accordance with the Plan, the RSUs and
Performance Shares shall be subject to the following restrictions:   a.      
Neither the RSU or Performance Shares or any interest in them or any other
rights under this Agreement may be sold, transferred, donated, exchanged,
pledged, hypothecated, assigned, or otherwise transferred, alienated or
encumbered, by operation of law or otherwise, until (and then only to the extent
of) the shares of  Stock are delivered to you or, in the event of your death,
your Designated Beneficiary or Beneficiaries or testamentary transferee or
transferees.

4

--------------------------------------------------------------------------------




         b.       You shall have, with respect to the Performance-Based Shares,
none of the rights of a holder of Stock, including the right to vote such Stock
and to earn any cash dividends thereon, until such Performance Shares have
vested and restrictions lifted. Additional shares of Stock resulting from
adjustments under Section XII of the Plan with respect to Performance Shares
subject to this Award Agreement shall be treated as additional Performance
Shares subject to the same restrictions and other terms of this Award Agreement.
  c. You shall have, with respect to RSUs, none of the rights of a holder of
Stock, including the right to vote. Notwithstanding the preceding, dividends
paid on Stock which are represented by RSUs will be accrued, but not paid,
during the Restriction Period. To the extent that such RSUs become vested in
accordance with Sections 2(a) or 4(a), such accrued dividends will be paid in
cash to you at the time the Stock, related to the vesting of RSUs, is paid to
you.   d. During your lifetime, Stock shall only be delivered to you. Any Stock
transferred in accordance with this Award Agreement shall continue to be subject
to the terms and conditions of this Award Agreement. Any transfer permitted
under this Award Agreement shall be promptly reported in writing to Cass’s
Secretary.   e. You may designate a beneficiary or beneficiaries (“Designated
Beneficiary or Beneficiaries”) on the Designated Beneficiary form attached to
this Agreement to receive Stock for Performance Shares or RSUs which vest on
your death. If you do not complete the Beneficiary Designation form or if, after
your death, your Designated Beneficiary or Beneficiaries has or have died or
cannot be located, Stock for Performance Shares or RSUs which become vested on
your death shall be transferred in accordance with your will or, if you have no
will, in accordance with the terms of the Plan.


7.       Effect of Other Causes of Termination of Employment. The following
occurrences will result in the forfeiture of all outstanding Performance Shares
or RSUs:    a.       You terminate employment prior to Normal Retirement, as
described in Section 9 of this Award Agreement. For these purposes, employment
terminations shall not include those due to death, Total Disability or a Change
in Control.   b. Your employment or service by a Subsidiary of Cass shall be
considered terminated on the date that the company for which you are employed or
serve is no longer a Subsidiary of Cass, for reasons other than a Change in
Control.   c. Notwithstanding anything in this Award Agreement to the contrary,
your employment or service with Cass or a Subsidiary is Terminated for Cause.


8.       Transfer of Employment; Leave of Absence. A transfer of your employment
from Cass to a Subsidiary or vice versa, or from one Subsidiary to another,
without an intervening period, shall not be deemed a termination of employment.
If you are granted an authorized leave of absence, you shall be deemed to have
remained in the employ or service of the company by which you are employed or of
which you serve as a director during such leave of absence.

5

--------------------------------------------------------------------------------




9.       Normal Retirement. Voluntary resignation upon reaching age 65 with a
minimum of 5 years of service shall be determined to be Normal Retirement for
Plan purposes. Upon satisfying the age and service requirement for Normal
Retirement, all Performance Shares and RSUs granted in this Award Agreement
shall no longer be subject to forfeiture, though such Performance Shares and
RSUs shall not be paid in Stock until the Vesting Date described in Section 2.a.
of this Award Agreement.   10. Tax Matters.   a.       Federal income and
employment tax withholding (and state and local income tax withholding, if
applicable) may be required with respect to any income and employment tax
recognized when Performance Shares and RSUs are no longer subject to forfeiture
or become vested. You agree to deliver to Cass only the amounts the Committee
determines should be withheld, provided, however, that you may pay a portion or
all of such withholding taxes by electing to have (i) Cass withhold a portion of
the Stock that would otherwise be delivered to you or (ii) you can deliver to
Cass, Stock that you have owned for at least six months, in either case, having
a Fair Market Value (as of the date that the amount of taxes is to be withheld)
in the sum of the amount to be withheld plus reasonable expenses of selling such
Stock, and provided further that your election shall be irrevocable and subject
to the approval of the Committee. If the cessation of forfeiture conditions for
Performance Shares and RSUs results in employment tax liability, you authorize
Cass to withhold necessary employment taxes from other compensation, including
wages, paid to you by Cass.   b. You should consult with your tax advisor
regarding the tax consequences of receiving Performance Shares and making the
election described in Section 22.   11. Employment and Service. Nothing
contained in this Award Agreement or the Plan shall confer any right to continue
in the employ or other service of Cass or any of its Subsidiaries or limit in
any way the right of Cass or a Subsidiary to change your compensation or other
benefits or to terminate your employment or other service with or without Cause.
  12. Listing: Securities Considerations. Despite anything else in this Award
Agreement, if at any time the Board determines, in its sole discretion, the
listing, registration or qualification (or an updating of any such document) of
the Performance Shares or RSUs issuable under this Agreement is necessary on any
securities exchange or under any federal or state securities or blue sky law, or
that the consent or approval of any governmental regulatory body is necessary or
desirable as a condition of, or in connection with the issuance of the
Performance Shares or RSUs, or the removal of any restrictions imposed on such
Performance Shares or RSUs, such Performance Shares or RSUs shall not be issued,
in whole or in part, or the restrictions on the Performance Shares or RSUs
removed, unless such listing, registration, qualifications, consent or approval
shall have been effected or obtained free of any conditions not acceptable to
Cass.

6

--------------------------------------------------------------------------------




13.       Clawback Policy. Notwithstanding any provision to the contrary, in the
event Cass materially restates its financial statements, the result of which is
that the Award described herein would have been lesser if calculated based on
restated results, the Compensation Committee shall have the discretion to
rescind, revoke, adjust or otherwise modify the Award. Such action will be taken
consistent with the Compensation Committee’s governing Clawback Policy, a copy
of which is available from the Secretary of Cass upon request.   14. Binding
Effect. This Award Agreement shall inure to the benefit of and be binding on the
parties to this Award Agreement and their respective heirs, executors,
administrators, legal representatives and successors. Without limiting the
generality of the foregoing, whenever the term “you” is used in any provision of
this Award Agreement under circumstances where the provision appropriately
applies to the heirs, executors, administrators, or legal representatives to
whom Stock related to the vesting of Performance Shares and RSUs may be
transferred by the Beneficiary Designation, will or the laws of descent and
distribution, the term “you” shall be deemed to include such person or persons.
  15. Plan Provisions Govern.   a.       This Award Agreement is subject to the
terms, conditions, restrictions and other provisions of the Plan as if all those
provisions were set forth in their entirety in this Award Agreement. If any
provision of this Award Agreement conflicts with a provision of the Plan, the
Plan provision shall control.   b. You acknowledge that a copy of the Plan and a
prospectus summarizing the Plan was distributed or made available to you and
that you were advised to review that material before entering into this Award
Agreement. You waive the right to claim that the provisions of the Plan are not
binding on you and your heirs, executors, administrators, legal representatives
and successors.   c. Capitalized terms used but not defined in this Award
Agreement have the meanings given those terms in the Plan.   d. By your
signature below, you represent that you are familiar with the terms and
provisions of the Plan, and hereby accept this Award Agreement subject to all of
the terms and provisions of the Plan. You have reviewed the Plan and this Award
Agreement in their entirety and fully understand all provisions of the Plan and
this Award Agreement. You agree to accept as binding, conclusive and final all
decisions or interpretations of the Committee on any questions arising under the
Plan or this Award Agreement.   16. Governing Law and Venue. This Award
Agreement shall be governed by and construed in accordance with the laws of the
State of Missouri despite any laws of that state that would apply the laws of a
different state. In the event of litigation arising in connection with this
Award Agreement and/or the Plan, the parties hereto agree to submit to the
jurisdiction of state and Federal courts located in Missouri.

7

--------------------------------------------------------------------------------




17.       Severability. If any term or provision of this Award Agreement, or the
application of this Award Agreement to any person or circumstance, shall at any
time or to any extent be invalid, illegal or unenforceable in any respect as
written, both parties intend for any court construing this Award Agreement to
modify or limit that provision so as to render it valid and enforceable to the
fullest extent allowed by law. Any provision that is not susceptible of
reformation shall be ignored so as to not affect any other term or provision of
this Award Agreement, and the remainder of this Award Agreement, or the
application of that term or provision to persons of circumstances other than
those as to which it is held invalid, illegal or unenforceable, shall not be
affected thereby and each term and provision of this Awarrd Agreement shall be
valid and enforceable to the fullest extent permitted by law.   18. Entire
Agreement; Modification. The Plan and this Award Agreement contain the entire
agreement between the parties with respect to the subject matter contained in
this Award Agreement and it may not be modified, except as provided in the Plan,
as it may be amended from time to time in the manner provided in the Plan, or in
this Award Agreement, as it may be amended from time to time by a written
document signed by each of the parties to this Award Agreement. Any oral or
written agreements, representations, warranties, written inducements, or other
communications with respect to the subject matter contained in this Award
Agreement made before the signing of this Award Agreement shall be void and
ineffective for all purposes.   19. Counterparts. This Award Agreement may be
executed simultaneously in two or more counterparts, each of which shall
constitute an original, but all of which taken together shall constitute one and
the same Award Agreement.   20. Descriptive Headings. The descriptive headings
of this Award Agreement are inserted for convenience only and do not constitute
a part of this Award Agreement.   21. Notices; Electronic Delivery. All notices,
demands or other communications to be given or delivered under or by reason of
the provisions of this Award Agreement shall be in writing and shall be deemed
to have been given when delivered personally; mailed by certified or registered
mail, return receipt requested and postage prepaid; delivered by a nationally
recognized overnight delivery service or sent by facsimile and confirmed by
first class mail, to the recipient. Such notices, demands and other
communications shall be sent to the parties at the addresses indicated below:


           a.       If to you:     b. If to the Company:         Secretary Cass
Information Systems, Inc.   12444 Powerscourt Drive, Suite 550 St. Louis,
Missouri 63131


8

--------------------------------------------------------------------------------




or to such other address or to the attention of such other party as the
recipient party has specified by prior written notice to the sending party. You
agree during the term of this Award Agreement to keep Cass informed of your
current mailing address and of receiving written notice from Cass in accordance
with this Section 21. In lieu of receiving documents in paper format, you agree,
to the fullest extent permitted by law, to accept electronic delivery of any
documents that may be required to be delivered to you (including, but not
limited to, prospectuses, prospectus supplements, grant or award notifications
and agreements, account statements, annual and quarterly reports, and all other
forms of communications) in connection with this and any other award made or
offered by Cass. Electronic delivery may be via electronic mail system or by
reference to a location on a Cass intranet to which you have access. You hereby
consent to any and all procedures Cass has established or may establish for an
electronic signature system for delivery and acceptance of any such documents
that may be required to be delivered to you, and agree that your electronic
signature is the same as, and shall have the same force and effect as, your
manual signature.   22.       Section 83(b) Election. In the event you make an
election under Section 83(b) of the Internal Revenue Code of 1986, as amended,
with respect to Performance Shares, the parties hereto shall cooperate to insure
such election is effective.   23. Authority to Receive Payments. Any amount
payable to or for the benefit of a minor, an incompetent person or other person
incapable of receiving such payment shall be deemed paid when paid to the
conservator of such person’s estate or to the party providing or reasonably
appearing to provide for the care of such person, and such payment shall fully
discharge Cass and Members of the Committee and the Board with respect thereto.
  24. Data Privacy. By executing this Award Agreement and participating in the
Plan, you hereby explicitly and unambiguously consent to the collection, use,
processing and transfer, in electronic or other form, of personal data by and
among, as applicable, your employer, administrative agents and Cass and other
subsidiaries for the exclusive purpose of implementing, administering and
managing your participation in the Plan. You understand that administrative
agents, Cass, your employer and other subsidiaries may hold certain personal
information about you, including your name, home address and telephone number,
date of birth, social security number or other identification number,
salary/compensation, nationality, job title, any stock or directorships held in
Cass, details of Performance Shares and RSUs awarded, canceled, purchased or
outstanding in your favor, for the purpose of managing and administering the
Plan. You further understand that some or all related data may be transferred to
any third parties assisting Cass in the implementation, administration and
management of the Plan. You understand that these recipients may be located in
your country of residence, or elsewhere, and that the recipient’s country may
have different data privacy laws and protections than your country of residence.
You authorize the recipients to receive, possess, use, retain and transfer
related data, in electronic or other form, for the purposes of implementing,
administering and managing your participation in the Plan. You understand that
withdrawing your consent may affect your ability to participate in the Plan.

9

--------------------------------------------------------------------------------




In Witness Whereof, the parties have caused this Award Agreement to be signed
and delivered as of the day and year first above written.

CASS INFORMATION SYSTEMS, INC.       PARTICIPANT           Signature Signature
By:   Date:     Title:  Date:  


10

--------------------------------------------------------------------------------